    Case 17-31444-RG       Doc 105   Filed 11/20/18 Entered 11/26/18 14:21:27       Desc Main
                                     Document     Page 1 of 2




                                                                    Order Filed on November 20, 2018
                                                                                 by Clerk
                                                                         U.S. Bankruptcy Court
                                                                          District of New Jersey




DATED: November 20, 2018
Case 17-31444-RG   Doc 105   Filed 11/20/18 Entered 11/26/18 14:21:27   Desc Main
                             Document     Page 2 of 2
